DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 04 May 2021, 01 September 2021 and 07 July 2022 are made of record.

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a smartphone comprising an antenna module which includes a power management integrated circuit (PMIC), a module controller and four RFIC die mounted to one side of a multilayer circuit board. Each RFIC die includes amplifiers, matching networks, filters, switches and receivers and a separate controller for controlling the operation of the individual die, the output coupled to a pair of corresponding antennas located on the opposite side of the circuit board, see Thai et al. US 2019/0103682. The prior art made of record do not teach a first front end integrated circuit (or RFIC of the prior art) comprises at least one port configured to electrically connect a second front end integrated circuit disposed on the same side of the circuit board and the at least one port comprises a first port configured to output a first intermediate frequency signal to the second front end integrated circuit and/ or to receive a second intermediate frequency signal from the second front end integrated circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644